Case 16-16592        Doc 78     Filed 04/16/19     Entered 04/16/19 13:05:20          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16592
         Myrtis J Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/17/2016.

         2) The plan was confirmed on 11/14/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/11/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/19/2017, 02/21/2018, 01/02/2019.

         5) The case was Dismissed on 02/06/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16592             Doc 78             Filed 04/16/19    Entered 04/16/19 13:05:20                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $21,763.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $21,763.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,310.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $922.29
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,232.29

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                              Unsecured         567.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        323.64          323.64           0.00        0.00
 City of Chicago                             Unsecured      1,000.00            NA              NA            0.00        0.00
 City Of Chicago Heights                     Unsecured         200.00           NA              NA            0.00        0.00
 City of Country Club Hills                  Unsecured         200.00           NA              NA            0.00        0.00
 ECast Settlement Corp                       Secured        6,208.00       6,176.32        6,176.32      3,143.01      661.07
 Internal Revenue Service                    Secured        8,902.52     39,136.08         8,902.52      4,150.94    1,003.34
 Internal Revenue Service                    Priority            0.00      6,317.14        6,317.14      6,317.14         0.00
 Internal Revenue Service                    Unsecured     40,203.07     33,885.93        33,885.93           0.00        0.00
 Nationstar Mortgage LLC                     Secured        6,432.87       6,432.87        6,432.87      1,255.21         0.00
 Nationstar Mortgage LLC                     Secured             0.00    81,097.48        81,097.48           0.00        0.00
 Phillip and Vanessa Tolbert                 Unsecured      2,800.00            NA              NA            0.00        0.00
 Springleaf Financial Services               Unsecured      2,087.97       1,782.74        1,782.74           0.00        0.00
 Sprint                                      Unsecured           0.00        708.70          708.70           0.00        0.00
 Sprint                                      Unsecured           0.00        440.53          440.53           0.00        0.00
 Village of Hazel Crest                      Unsecured         200.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-16592        Doc 78      Filed 04/16/19     Entered 04/16/19 13:05:20             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $81,097.48              $0.00               $0.00
       Mortgage Arrearage                                 $6,432.87          $1,255.21               $0.00
       Debt Secured by Vehicle                            $6,176.32          $3,143.01             $661.07
       All Other Secured                                  $8,902.52          $4,150.94           $1,003.34
 TOTAL SECURED:                                         $102,609.19          $8,549.16           $1,664.41

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,317.14          $6,317.14              $0.00
 TOTAL PRIORITY:                                          $6,317.14          $6,317.14              $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,141.54               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,232.29
         Disbursements to Creditors                            $16,530.71

 TOTAL DISBURSEMENTS :                                                                     $21,763.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
